DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-15, and 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20010042643 to Krueger et al.
Regarding claims 1, 2, and 10, Krueger discloses a drilling tool, comprising: 
a housing (figs. 3A-3B); 
a driveshaft 328 located at least partially within the housing and rotatable with respect to the housing (fig. 3B); 
a borehole engagement member 368 extendable radially and outwardly from the housing (paragraph 0031); 
an actuation system 382/350/364/365/367 that controls extension of the borehole engagement member; and 
an electromagnetic power generation device including a coil 376 and a magnet 378 located within the housing, wherein one of the coil and the magnet is coupled to the housing and the other is coupled to the driveshaft, and wherein relative movement of the driveshaft with respect to the coil generates electrical power (paragraph 0030).
claims 3 and 11, the drilling tool of claims 2 and 10, wherein the actuation system is powered by the electromagnetic power generation device (the power generation device sends power to secondary electronics 382, which powers the actuation system - paragraph 0031).
Regarding claims 4 and 14, the drilling tool of claims 2 and 10, wherein the actuation system is a hydraulic, mechanical, or electrical actuation system (paragraph 0031).
Regarding claims 8 and 15, the drilling tool of claims 2 and 14, wherein the actuation system utilizes drilling fluid flowing through the driveshaft to control extension of the borehole engagement members (paragraph 0009 states that drilling fluid operates hydraulic devices in the downhole tool).
Regarding claims 9 and 12, the drilling tool of claims 1 and 10, wherein the electromagnetic power generation device comprises: a plurality of coils coupled to the housing and located between the housing and the driveshaft; and a plurality of magnets coupled to the driveshaft and located between the housing and the driveshaft (fig. 3B shows a plurality of the coils 376 and magnets 378; see also paragraph 0033).
Regarding claim 13, the drilling tool of claim 10, wherein the electromagnetic power generation device generates AC voltage and converts the AC voltage into a DC voltage (paragraph 0030).
Regarding claim 17, Krueger discloses a method of drilling a borehole, comprising:
rotating a driveshaft 328 coupled to a drill bit, wherein the driveshaft is coupled to a rotor 322 of an electromagnetic power generation device and rotatable relative to a stator 324 of the electromagnetic power generation device (figs. 3A-3B; paragraph 0029); 
generating power via the power generation device (paragraph 0030); and 
paragraph 0031).
Regarding claim 18, the method of claim 17, further comprising: powering a radially extendable borehole engagement member 368 with the generated power; and radially extending the borehole engagement member to deviate the borehole (paragraphs 0031 and claim 1).
Regarding claim 19, the method of claim 17, further comprising powering one or more sensing devices with the generated power (paragraphs 0010-0011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al in view of US 20160333670 to Tegler et al.
Krueger teaches the electromagnetic power generation device from claims 1, 10, and 17 above, but it is not specifically taught that the device comprises a permanent magnet synchronous generator, that it generates three-phase power, or that power generated by the device is stored.
Tegler teaches an electromagnetic power generation device similar to that of Krueger, wherein it is further taught that the device comprises a permanent magnet synchronous generator, that it generates three-phase power, and that power generated by the device is stored (paragraphs 0019 and 0026).  It would have been obvious to one of ordinary skill in the art, having the teachings of Krueger and Tegler before him prior to the effective filing date of the claimed invention, to modify the power generation device taught by Krueger to include the permanent magnet synchronous generator, three-phase power, and energy storage of Tegler, in order to obtain the predictable result of the generator having high efficiency, power density and reliability, as taught by Tegler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190100966 teaches in paragraph 0043 that the power source is associated with the driveshaft and housing, and can be something from the prior art; see also 0060 for actuator; 210 are engagement members for steering.  US 9322218 teaches a generator with rotor 47, stator 55, magnets 53; has coils 155 in later figs.  US 20150361766 teaches a generator with a housing 224 that goes over driveshaft 226; coil 308 coupled to shaft and magnets 408 (in 406) are coupled to the housing.  US 20150337601 teaches a power source 184 provides power to an actuation system for engagement members 166.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676